Citation Nr: 1208212	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, major depressive disorder, and panic attacks.

2.  Entitlement to service connection for a low back disorder secondary to service-connected disabilities.

3.  Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1989.  The Veteran had prior service, which has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a notice of disagreement with this determination in October 2007, and timely perfected his appeal in May 2008.  The Board notes that the Veteran specifically excluded the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities on his Substantive Appeal VA Form 9.

In July 2010, the Veteran presented testimony before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

Recharacterization of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for bipolar disorder with panic and anxiety attacks.  Although not claimed by the Veteran, the Board is expanding his original claim to include all anxiety disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, the Board finds that the Veteran was not prejudiced thereby.  

Remanded Issue

The issue of entitlement to an evaluation in excess of 10 percent for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that an acquired psychiatric disorder was incurred in or aggravated by service or that a psychosis was manifested to a compensable degree within one year following service discharge.

2.  The preponderance of the evidence is against a finding that a low back disorder being proximately due to, the result of, or permanently aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and panic attacks, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a low back disorder, as being secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a December 2006 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim of entitlement to service connection and entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the Veteran how disability evaluations and effective dates are assigned.  See Dingess, supra.

As to the duty to assist, VA obtained VA treatment records and private medical records identified by the Veteran.  At the July 2010 Board hearing, the Veteran had noted he had been treated by VA in 1989 for psychiatric symptoms.  At the time the Veteran submitted his claims in 2006, VA had already obtained VA treatment records from 1989.  Additionally, VA provided the Veteran with a VA examination in connection with his claim for service connection for a low back disability.  At the July 2010 hearing, the Veteran submitted additional VA treatment records and included a waiver of initial consideration of this evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  

VA has not provided the Veteran with an examination in connection with the claim of entitlement to service connection for a psychiatric disorder, which the Board finds was not required.  In this regard, the Secretary must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an examination and/or opinion was necessary.  As to evidence of a current disability, there is competent evidence that the Veteran has been diagnosed with a psychiatric disorder during the appeal period.  Thus, element (1)-competent evidence of a current disability-has been met.

As to element (2)-addressing in-service disease or injury-the Veteran has testified that he had psychiatric symptoms in service but was not seen until after service discharge for these symptoms.  There is a November 1989 VA treatment record (which was approximately eight months following service discharge) that shows the Veteran reported a five-month history of depression.  This would place the depression approximately three months after service discharge.  The Veteran was diagnosed with adjustment reaction with depressed mood, which the examiner noted was related to unemployment since he left military service in March in 1989.  The Board finds that the Veteran's testimony and the November 1989 treatment record confirm that he had psychiatric symptoms in service or shortly thereafter.  Thus, element (2)-evidence establishing that an event, injury, or disease occurred in service-has been met.

However, the Board finds that element (3)-whether the disability may be due to service-has not been met.  Specifically, the evidence shows that the Veteran had psychiatric complaints within one year following service discharge.  Between 1989 and 2001, however, there is no evidence of continuing psychiatric symptoms.  More importantly, when the Veteran sought disability benefits for psychiatric symptoms in 2002 through his employment, he attributed the cause of these symptoms to being overwhelmed at work.  He also specifically denied continuing psychiatric symptoms between 1989 and approximately 2001/2002.  For example, in a January 2003 comprehensive psychological evaluation, the psychologist wrote the following, in part:

[The Veteran] reported that in 1989, he had two psychotherapy visits at the VA Hospital due to having difficulty to adjusting to civilian life.  He recalled that he was prescribed Zoloft, which he took for one month.  [The Veteran] stated that he resolved his distress over the fact that his medical condition prohibited him from making a career in the military.

This is evidence against a finding of continuity of symptomatology and a connection between the psychiatric symptoms the Veteran began experiencing in 2001/2002 and service.  The records establish that the psychiatric disorder diagnosed in approximately 2002 was related to stress at work and not service or a service-connected disability.  See id.  (Psychologist diagnosed depressive disorder and panic disorder without agoraphobia and attributed these diagnoses to "cumulative stress and overwork to which he was subjected to in the workplace.").  See also May 2003 private medical record (experiencing severe stress from work); September 2005 private medical record (patient remained extremely stressed over work situation); September 2006 VA treatment record ("Depression since 2002.").  Stated differently, no medical professional has attributed the post-service psychiatric disorder to service; rather, every medical professional attributed the Veteran's psychiatric symptoms to a post-service incident.

To the extent that the Veteran has attempted to claim continuity of symptomatology following service discharge, such allegation is rejected as not credible, as the January 2003 private medical record shows the psychiatric symptoms the Veteran had immediately following service discharge had resolved, as reported by the Veteran.  See id. at 84 (Court noting that veteran's testimony can be rejected only if found to be mistaken or otherwise deemed not credible).

For the above reasons, the Board finds that element (3) has not been met.  Because all the requirements are not met, VA was not required to provide the Veteran with an examination.  See id.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal and provided testimony before the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran contends that he developed a psychiatric disorder in service.  At the July 2010 hearing, he testified he had problems during service but did not seek treatment.  He noted he sought treatment immediately after service discharge and that the doctor told him his symptoms stemmed from his not being able to assimilate back into civilian life.  He described having a lot of anxiety and ups and downs.  The Veteran's representative asked the Veteran if he continued to seek treatment after the initial treatment he sought after his service discharge, and the Veteran responded that he "consider[ed]" seeking treatment.  He noted he was not currently being treated for the psychiatric symptoms.

As to his claim for service connection for a low back disability, the Veteran clarified that he was seeking service connection for the back as being secondary to the service-connected bilateral pes planus and bilateral knee disability.  The Veteran testified he had limited range of motion of his lumbar spine.  He noted that his back pain had negatively impacted his relationship with his wife and his children.  The Veteran stated that both VA examiners and private examiners had attributed his low back disability to his service-connected disabilities.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, such as a psychosis, including bipolar disorder, may be presumed to have been incurred in service if manifested to a degree of 10 percent within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, his testimony at the July 2010 hearing, service treatment records, VA medical records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Psychiatric disorder

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  The Veteran has claimed that he had psychiatric symptoms in service but did not seek treatment.  A November 1989 VA treatment record shows that he was seen with complaints of depression.  An examiner diagnosed the Veteran with an adjustment disorder and attributed the diagnosis to the Veteran being unemployed since being medically discharged from service.  However, after 1989, there is a lack of any evidence of continued psychiatric treatment or symptoms.  In other words, there is a lack of evidence that the depression the Veteran experienced in 1989 became a chronic disability.  In fact, the evidence of record shows that the Veteran's depression resolved.  For example, when the Veteran was examined in January 2003 by a psychologist in connection with his claim for disability benefits involving his job, the Veteran reported he had been treated soon after service discharge, and he stated that such psychiatric symptoms had resolved.

The Board accords this statement from the Veteran high probative value for three reasons.  One, he made that statement while seeking medical treatment, which statements tend to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); see Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  Two, he made the statement prior to filing his claim for service connection for a psychiatric disorder, which statement is essentially a statement against interest, which sort of statement also tends to be credible.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  Three, it is consistent with the medical records in the claims file.  For example, of record are treatment records dated between 1989 and 2010.  Following the 1989 psychiatric complaints, the Veteran did not complain of psychiatric symptoms until 2001, at which time, he attributed the symptoms to stress in his job.  Thus, the Board finds this report of medical history highly probative and credible.

Consequently, this report of history is evidence against the Veteran's claim.  In the January 2003 psychological evaluation, the examiner noted that the date of injury was from April 2001 to August 2002, and the examiner attributed the diagnoses of depressive disorder, not otherwise specified, and panic disorder without agoraphobia, to the Veteran's job.  Specifically, he stated that the Veteran was suffering from a permanent psychological disability "resulting from his anxiety and psychophysiological reaction associated with cumulative stress and overwork to which he was subjected during the course and scope of his employment with Los Angeles County Department of Public Social Services."  At no time during the appeal has a medical professional attributed the psychiatric disorder to service or a service-connected disability.

The Board notes that there is no competent evidence from a medical professional that the Veteran has been diagnosed with "bipolar disorder" at any point.  Rather, the only person who has claimed that the Veteran has bipolar disorder is the Veteran, and while he is competent to report psychiatric symptoms, he is not competent to diagnose bipolar disorder.  Thus, without any competent evidence of bipolar disorder, service connection for that disability cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that service connection requires, among other things, a current disability at the time of filing or during the pendency of the claim).  Additionally, there is no competent evidence that bipolar disorder was manifested to a compensable degree within one year following service discharge.  Again, of record is a November 1989 VA treatment record, which does not show a diagnosis of a psychosis.

While the Veteran is competent to report he has had psychiatric symptoms in service, immediately following service discharge, and continued symptoms since service discharge, the Board accords his statements and testimony of continued symptoms following service discharge (between 1989 and 2001) to not be credible.  In January 2003, the Veteran reported to a psychologist that he had resolved the 1989 psychiatric symptoms he experienced at that time.  The statements and testimony during the appeal of continued treatment are inconsistent with what the Veteran reported in January 2003.  The Board finds that the January 2003 statement the Veteran made is highly credible and probative for the reasons described above.  Thus, the Board finds as fact that there have not been chronic psychiatric symptoms since 1989.

To conclude, there is no competent and credible evidence of a nexus between the post service psychiatric disorder, which has been variously diagnosed, and service or a service-connected disability.  In light of the preponderance of the evidence being against the claim of entitlement to service connection for a psychiatric disability, the benefit of the doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).

B.  Low back disorder

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a low back disorder was proximately due to or aggravated by the service-connected bilateral pes planus and/or bilateral knee disability.  The Veteran was provided with a VA examination in September 2007.  X-rays taken of the lumbar spine revealed no compressions.  Discs were noted to be maintained, and the alignment was noted to be unremarkable.  The posterior compartment was within normal limits.  The examiner was aware that the Veteran is service-connected for his knees and feet and performed thorough examinations for these body parts, reporting range of motion of the knees, addressing the Veteran's gait, addressing weakness, fatigability, and incoordination, addressing range of motion following repeated motions, and examining the feet as to the severity of the pes plans.  The examiner concluded that the back disability was less likely than not related to the service-connected disabilities.  In this examination report, the examiner noted that the Veteran had severe pes planus and yet still determined that it was less likely as not to contribute to the Veteran's low back strain.  The Board accords this medical opinion high probative value, as the examiner's clinical findings of the service-connected disabilities are thorough.  Thus, the examiner was making an informed decision as to whether such disabilities caused or aggravated the low back strain.  There is no competent evidence to refute this opinion.'

The Board is aware that the examiner did not distinguish between low back strain being due to a service-connected disability as compared to being aggravated by a service-connected disability.  However, the Board finds that this does not make the September 2007 VA examination inadequate.  Specifically, the Board finds that it is reasonable to deduce that when the examiner found it was less likely as not that the low back strain was caused by the lower extremities, that such included aggravation.  The examiner had specifically noted that the state of the lower extremities would not cause the strain, which would imply that the lower extremities would not aggravate a strain.  

The Veteran stated that he was told by medical professionals that his back disorder is related to the service-connected disabilities; however, he has not provided any documentation to support his statement.  His statements alone are insufficient to establish a nexus between the low back strain and the service-connected disabilities.  Even if his assertions were sufficient to establish a nexus, the Board accords more probative value to the September 2007 VA examiner's opinion than the Veteran's statements.  

To conclude, the preponderance of the evidence is against the Veteran's claim that a low back disorder was caused by or aggravated by the service-connected bilateral knee disability and/or bilateral pes planus.  In light of the preponderance of the evidence being against the claim of entitlement to service connection for a low back disorder, the benefit of the doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and panic attacks, is denied.

Entitlement to service connection for a low back disorder secondary to service-connected disabilities is denied.





REMAND

At the July 2010 hearing, the Veteran testified that his bilateral pes planus had gotten worse since his last VA examination.  See transcript on page 5.  Thus, a new examination will be ordered.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran also testified that he received his treatment from VA.  See transcript on pages 6-7.  Thus, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from May 2010 to the present.

2.  The RO/AMC should schedule the Veteran for a VA foot examination to determine the current level of severity of his service-connected bilateral pes planus.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

3.  Once the above actions have been completed, the RO/AMC should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


